DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As claims 1, 13 and 20, 
Tsai [US 2017/0142728] discloses a method and system for setting a current operating channel of a primary radio to a DFS channel  and second radio [Par. 0041 discloses primary radio on DFS channel].
Mcfarland [US 2004/0151137] discloses scanning a plurality of available channels and determining a channel score for each of the available channels; selecting a backup channel [Par. 0003].
However, None of these references, taken alone or in any reasonable combination, teach  a method and device comprising determining a non-DFS backup channel for the primary radio based on the channel scores; determining a candidate DFS backup channel for the primary radio based on the channel scores; setting a primary radio backup channel to the non-DFS backup channel; and while operating the primary radio on the DFS channel, vetting the candidate DFS backup channel using the secondary radio; detecting a primary radio event on the current operating channel of the primary radio; and responsive to both vetting the candidate DFS backup channel and detecting the primary radio event, switching the current operating channel of the primary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414